Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.333 Filed 07/23/21 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


                                              2:19-cv-12909-TGB-APP
GREG B. SCHANKIN,
                                            HON. TERRENCE G. BERG
                  Plaintiff,

      v.
                                          ORDER GRANTING MOTION
COMMERCIAL STEEL                           TO COMPEL (ECF NO. 24)
TREATING CORPORATION,
and HCI EQUITY PARTNERS,

                  Defendants.

      This is an employment discrimination case where Plaintiff Greg
Schankin alleges that Defendant Commercial Steel terminated him from
his position as a human resources director solely because of his age.
Plaintiff brought this action alleging violations of the Age Discrimination
in Employment Act (“ADEA”) and the Elliot-Larsen Civil Rights Act
(“ELCRA”). Currently before this Court is Plaintiff’s Motion to Compel
Deposition Testimony (ECF No. 24), which asserts that conversations
between Plaintiff Schankin and Defendants’ inhouse counsel are not
privileged. Having reviewed the briefing, support materials, and relevant
case law, Plaintiff’s Motion to Compel Deposition Testimony will be
GRANTED.




                                     1
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.334 Filed 07/23/21 Page 2 of 11




     I.     BACKGROUND
      In 1997, Plaintiff Greg Schankin was hired as human resource
manager by Defendant Commercial Steel. ECF No. 1, PageID.2.
Commercial Steel also owned Curtis Metal Finishing Company
(“Curtis”). Both companies were acquired by HCI Equity Partners in July
of 2015. ECF No. 1, PageID.3. Together, HCI owns Commercial Steel,
Curtis, Tribar Manufacturing, and Adept Plastic Finishing. Post-
acquisition, Plaintiff Schankin served as human resource director for all
four companies.
      Mr. Schankin alleges that beginning in April of 2018 older
employees were “being terminated for no reason” and he grew concerned
that Defendants were discriminating against employees on the basis of
their age. ECF No. 1, PageID.3. Plaintiff contends he expressed concerns
about the possible discrimination “repeatedly” to both Mike Zimmerman
(general manager at Curtis), Jeff Myles (general counsel), and Jeff
Wilson (president and CEO of all four companies). ECF No. 1, PageID.3-
4.
      Plaintiff alleges that on July 31, 2018, he learned that his name had
been removed from the corporate organization chart without his prior
knowledge. ECF No. 1, PageID.4. He also learned that another
individual, Carolyn Espinoza, had listed herself as the human resource
director on LinkedIn. According to Plaintiff, on August 3, 2018 president
and CEO Wilson informed Mr. Schankin that he was reorganizing the
human resources function from “just Plaintiff to four generalists,” and—


                                     2
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.335 Filed 07/23/21 Page 3 of 11




despite the fact he was adding generalists—Plaintiff’s employment was
terminated. ECF No. 1, PageID.4. Mr. Schankin was fifty-six years old at
the time of his termination. ECF No. 1, PageID.5.
      During discovery, Plaintiff took the deposition testimony of Jeff
Myles, Defendants’ corporate counsel. ECF No. 24-2, PageID.197. At the
deposition, Plaintiff’s counsel     questioned    Mr.   Myles about      his
conversations with Plaintiff regarding the potential termination of three
individuals from Commercial Steel Treating Corporation. Id. at
PageID.207. In response to questioning, Mr. Myles acknowledged that
Plaintiff discussed with him a “potential concern” that the termination of
the three individuals involved age discrimination. Id. Mr. Myles also
testified that he had potential concerns regarding age discrimination and
the three employees’ terminations. Following this line of questioning,
Plaintiff’s counsel and Defendants’ counsel had the following exchange:


      Q. Did you offer an opinion in terms of the legality of what was
      being done to these three gentlemen?

      MR. VAN SUILICHEM: Objection. Mr. Myles served as a general
      counsel for the company, and any advice he gave to Mr. Schankin
      or anybody else regarding legal matters is privileged, and I direct
      not to answer that question.

      MR. GOLDEN: Okay. Well, we'll make a separate record, or at least
      a notation he's having a discussion with someone who's not his
      employer. He's not giving him any legal advice. And I will challenge
      that. So I won't follow through because you directed him not to
      answer. But that'll be something that we'll have to iron out in court.

      MR. VAN SUILICHEM: I understand.
                                     3
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.336 Filed 07/23/21 Page 4 of 11




      ...

      BY MR. GOLDEN:
      Q. Was it your opinion that the motivation behind these firings was
      potentially illegal?

      MR. VAN SUILICHEM: Objection. Lack of foundation. He testified
      he was not part of the decision-making process.

      MR. GOLDEN: Don't testify. You want to object, you can object.

      MR. VAN SUILICHEM: Okay.
ECF No. 24-2, PageID.207-08.
      Following the depositions, Plaintiff filed the instant motion seeking
a Court order to compel Mr. Myles’s deposition testimony regarding his
communications with Plaintiff about the alleged observed age
discrimination. ECF No. 24.
II.   LEGAL STANDARD
      The attorney-client privilege is designed to “encourage full and
frank communication between attorneys and their clients and thereby
promote broader public interests in the observance of law and
administration of justice.” Moss v. Unum Life Ins. Co., 495 F. App'x 583,
595 (6th Cir. 2012) (quoting Upjohn Co. v. United States, 449 U.S. 383,
389 (1981)). Whether the attorney-client privilege applies, is a mixed
question of law and fact. Ross v. City of Memphis, 423 F.3d 596, 600 (6th
Cir. 2005).
      In Reed v. Baxter, the Sixth Circuit outlined the elements of the
attorney-client privilege as follows:


                                        4
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.337 Filed 07/23/21 Page 5 of 11




         (1) Where legal advice of any kind is sought (2) from a
         professional legal adviser in his capacity as such, (3) the
         communications relating to that purpose, (4) made in confidence
         (5) by the client, (6) are at his instance permanently protected
         (7) from disclosure by himself or by the legal adviser, (8) unless
         the protection is waived.
134 F.3d 351, 355-56 (6th Cir. 1998). The privilege is not absolute,
however, and should be narrowly construed as it “reduces the amount of
information discoverable during the course of the lawsuit.” United States
v. Collis, 128 F.3d 313, 320 (6th Cir.1997); In re Grand Jury Proceedings,
78 F.3d 251, 254 (6th Cir.1996).
      Both corporations and individuals may assert the attorney-client
privilege. Reed, 134 F.3d at 356 (referencing Upjohn Co. v. United States,
449 U.S. 383 (1981)). See also Ross, 423 F.3d at 600 (6th Cir.2005).
“Where a person who happens to be an attorney is not acting in that
capacity, the privilege does not attach,” and “[c]ommunications between
an attorney and client which relate to business, rather than legal
matters, do not fall within the protection of the attorney-client privilege.”
Carhartt, Inc. v. Innovative Textiles, Inc., 333 F.R.D. 113, 116 (E.D. Mich.
2019) (quoting Michigan First Credit Union v. Cumis Ins. Soc., Inc., 2006
WL 1851018, at *2 (E.D. Mich. July 5, 2006)).
  III.      ANALYSIS
      According to Plaintiff, Mr. Myles’s conversations with Mr. Schankin
are not privileged because Mr. Myles was not acting as a legal advisor to
Defendants at the time the statements were made nor was Mr. Schankin
seeking Mr. Myles’s legal counsel. Rather, Plaintiff contends that he and


                                     5
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.338 Filed 07/23/21 Page 6 of 11




Mr. Myles “were commenting upon discrimination they perceived”
regarding Defendants’ employment decisions. ECF No. 24, PageID.193.
      Defendants assert, in response, that the attorney-client privilege
protects Mr. Myles’s statements to Plaintiff because an attorney-client
relationship existed between Defendant Commercial Steel and Mr. Myles
at the time communications took place. ECF No. 28, PageID.264.
According to Defendants, Mr. Myles’s statements regarding the alleged
discriminatory practices are privileged because “Plaintiff was acting as
an agent of Defendants, seeking legal advice from the General Counsel
on behalf of Defendants, in his role as the Company’s Human Resource
Director.” ECF No. 28, PageID.266.
      This is admittedly a complex issue: As Defendants themselves
explain, “[t]his is not a case where privilege is being raised to protect
information that was provided to an attorney, but instead to protect the
attorney’s statement of his legal opinion.” ECF No. 28, PageID.264. The
question of whether this information is protected by attorney-client
privilege appears to turn on the first and second elements of the Sixth
Circuit’s test: 1) whether legal advice of any kind was being sought and
(2) if so, whether it was from a professional legal adviser in his capacity
as such?
      It is clear that Mr. Myles’s statements regarding age discrimination
issues did not arise at the prompting of the corporation or due to an
internal investigation. Cf. Upjohn Co. v. United States, 449 U.S. 383, 394
(1981). Neither party provides any evidence that Mr. Myles was


                                     6
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.339 Filed 07/23/21 Page 7 of 11




prompted to examine this question by the CEO, Board of Directors, or
any other authority within the corporation. Therefore, it cannot be said
that   Defendants    were   seeking       legal   advice   when   Mr.   Myles
communicated with Plaintiff.
       Defendants argue that “Plaintiff was acting as an agent of
Defendants, seeking legal advice from the General Counsel on behalf of
Defendants.” ECF No. 28, PageID.266. But the record evidence does not
support this position. Though Mr. Myles served as the sole in-house
counsel of Defendants, the record shows he played very little role in the
decision-making processes for terminating employees. See ECF No. 24-2,
PageID.201, 206. In fact, Mr. Myles noted that in most instances—
including the three specific terminations at issue—he did not provide
legal advice to the CEO as to what to do regarding terminations. ECF No.
24-2, PageID.201-02. Myles further testified that he was not typically
involved in legal issues in the workplace, such as OSHA violations, which
were usually “covered by the direct frontline people,” including plant
management and human resources. ECF No. 24-2, PageID.201. In fact,
the occasions when Mr. Myles’s legal advice was sought pertaining to an
employee’s termination were so few that he could easily recount the
“couple” that came to mind during his deposition over his 32-year history
with the company. ECF No. 24-2, PageID.202. On this record, it appears
that Mr. Myles did not typically get involved in responding to requests
from the Defendants for legal advice on these kinds of employment
issues, whether made directly or through Plaintiff.


                                      7
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.340 Filed 07/23/21 Page 8 of 11




      There is also no evidence that Plaintiff was acting at the direction
of Defendants in communicating with Mr. Myles about the alleged
instances of discrimination that are currently at issue. In fact, Plaintiff
describes his discussions with Mr. Myles as follows:
     There were conversations. I mean, we saw each other every day. We
     were in the same office. So, you know, to point out one specifically,
     I mean, it was a general conversation that would come up now and
     then just like it did with Craig.
ECF No. 24-3, PageID.239. Defendants present no evidence to the
contrary. Rather than formal meetings or conversations undertaken at
the direction of management, these communications appear to be
general, informal, and based on Plaintiff’s own initiative. Finally,
Plaintiff   contends   he   expressed    concerns   about    discrimination
“repeatedly” to the general manager of Curtis and the president and CEO
of all four companies. ECF No. 1, PageID.3-4. Far from suggesting an
agency relationship in which the company managers were deputizing
Plaintiff to seek counsel from the inhouse lawyer on the situation, the
record shows that Defendants failed to investigate the potential problems
regarding age discrimination and failed to seek legal advice from Mr.
Myles regarding such potential problems. This appears to undermine
Defendants’ position as prompting Plaintiff to seek out Mr. Myles’s legal
opinion regarding age discrimination is inconsistent with Defendants
own lack of action regarding the potential problem. See Alomari v. Ohio
Dep't of Pub. Safety, 626 F. App'x 558, 571 (6th Cir. 2015) (quoting
Upjohn Co. v. United States, 449 U.S. 383, 394 (1981)) (“In order for the
privilege to attach to communications between in-house counsel and an

                                     8
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.341 Filed 07/23/21 Page 9 of 11




organization's employee, the employee must be ‘sufficiently aware’ that
he or she is being questioned in order to provide the organization with
legal advice.”). Here, the record contains no support for the argument
that Plaintiff was acting as an “agent” of Defendants when engaging in
conversations about potential age discrimination.
      Next, the Court must consider if Mr. Schankin himself was seeking
legal advice from “a professional legal adviser in his capacity as such.”
Mr. Schankin says that he had multiple conversations “with Jeff up until
the day [he] left” . . . “[a]bout a number of things that were going on
including age discrimination, yes.” ECF No. 24-3, PageID.239; ECF No.
24-3, PageID.239 (“I mean, it was a general conversation that would come
up now and then . . .”). But the testimony does not support the idea that
these conversations involved Mr. Schankin seeking legal advice as
required under Reed. 134 F.3d at 355. Nor is there any evidence that
during these conversations Mr. Myles was acting in his capacity as an
attorney—they were not consultations about potential HR actions that
Mr. Schankin was taking on behalf of the company; rather, they were
outside of meetings and in “general conversation[s].” See Carhartt, 333
F.R.D. at 116. Mr. Schankin says that he reported to Mr. Myles that he
believed management was engaging in age discrimination, and Mr. Myles
“didn’t disagree with it,” and, when asked if Mr. Myles “acknowledged”
there was age discrimination, Schankin stated, “Oh, he did acknowledge
there was age discrimination. Yes, absolutely. Just as a refresher, he is
the corporate counsel.” ECF No. 24-3, PageID.239, Dep. Tr. p. 102.


                                     9
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.342 Filed 07/23/21 Page 10 of 11




      As to Mr. Myles, he testified that he could not relate his discussions
about age discrimination “to a meeting, because [he] wasn’t there,”
indicating that Mr. Myles was not part of any meetings where the
potential termination of the individuals at issue were discussed, but
noted that a conversation did occur between him and Mr. Schankin. See
ECF No. 24-2, PageID.207. Mr. Myles testified that he was unable to
recall if Mr. Schankin asked for his opinion during this conversation.
ECF No. 24-2, PageID.207. And as to the key question of whether Mr.
Myles “offered any opinion” as to the legality of the separation of the
three employees, he made no answer because defense counsel interposed
an objection.
      On this record, it does not appear that Plaintiff intended to seek
legal advice. And the nature of Mr. Myles’s representation was that he
had little to no involvement regarding the decision to terminate
employees except to draft settlement agreements after the decisions were
made. See ECF No. 24-2, PageID.201. In this context, it would not make
sense for Plaintiff to seek out Mr. Myles’s legal counsel when he was
normally uninvolved in such matters. Neither Mr. Schankin nor Mr.
Myles testified that Schankin sought Myles’s legal advice. Mr. Myles
cannot recall whether he was asked his opinion, and Mr. Schankin says
that he told Mr. Myles there was age discrimination, who “acknowledged”
that it was true. Because Mr. Schankin, as an individual or
representative of Defendants, did not engage in the communications at
issue for the purpose of obtaining legal advice, if—as Mr. Schankin


                                     10
Case 2:19-cv-12909-TGB-APP ECF No. 30, PageID.343 Filed 07/23/21 Page 11 of 11




claims—Mr. Myles “acknowledged” the existence of age discrimination to
Mr. Schankin in informal conversations with him, then Mr. Myles may
testify to that fact without violating the attorney-client privilege.1
                              CONCLUSION
      For the reasons outlined above, Plaintiff’s Motion to Compel (ECF
No. 24) is GRANTED.


SO ORDERED.
 Dated: July 23, 2021        s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




1The Court’s ruling is based on the state of the existing evidentiary
record. Mr. Myles has testified that while he remembers that age
discrimination was a “potential concern,” he cannot recall whether Mr.
Schankin asked his opinion about whether the termination of three
employees constituted age discrimination. ECF No. 24-2, Page.ID 207. In
revisiting this issue with Mr. Myles, preliminary questions should be
asked concerning whether or not Mr. Myles recalls whether he offered
any opinion as to the legality of what was being done to the three
employees. If Mr. Myles does recall offering such an opinion to Mr.
Schankin, Mr. Myles should be asked whether he believed he was offering
such an opinion in his capacity as corporate counsel to Mr. Myles in his
capacity as HR director. If those questions are answered in the
affirmative, then, based on that record, Defendants may re-raise their
objection based on the attorney-client privilege, Mr. Myles need not
answer, and the parties should notify the Court.
                                   11
